Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 1/18/2022, with respect to the previous objections to claims 10 & 15 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous objections to claims 10 & 15 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 1/18/2022, with respect to the previous 112(b) rejections of claims 10 & 16 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues.  The previous 112(b) rejections of claims 10 & 16 have been withdrawn. 

Applicant’s arguments, see Remarks, filed 1/18/2022, with respect to the previous 103 rejection of claim 10 under modified Beshears have been fully considered and are persuasive.  Applicant has amended claim 10, and Beshears does not appear to teach maintaining of a recorded additive volume in response to determining the door fails to move below a predetermined minimum threshold.  The previous 103 rejection of claim 10 under modified Beshears has been withdrawn. 

In view of the amendment(s) below, Examiner considers the application to be placed in condition for allowance.  

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

J. Crockett Hailey on 1/26/2022.  Examiner notes that authorization applies to the amendments to claims 10-11.  Examiner had canceled the withdrawn claims 1-8 in view of the election being made without traverse and not requiring all the limitations of claim 10.  

The application has been amended as follows: 

Amendment to the claims
Please amend the claims as follows:

For Claim 10: 
A dishwasher appliance defining a vertical direction, the dishwasher appliance comprising: 
a cabinet; 
a tub mounted within the cabinet and defining a wash chamber for receipt of articles for washing; 
a door movably mounted to the cabinet, the door being movable between a closed position restricting access to the wash chamber and an open position permitting access to the wash chamber, the door defining an additive compartment to selectively receive an additive volume of wash additive therein; 
a position sensor mounted to the door, the position sensor being configured to detect positions of the door, 
an additive sensor mounted to the door in communication with the additive compartment to detect the additive volume; and 
a controller operably coupled to the additive sensor, the controller being configured to direct a detection operation comprising: 
detecting the door in the open position using the position sensor, 
determining the door is maintained in the open position for a preset minimum continuous period, 
detecting the door in the closed position using the position sensor following the preset minimum continuous period,  
measuring the additive volume in the additive compartment based on a level signal received from the additive sensor while the door is in the closed position following the preset minimum continuous period, wherein measuring the additive volume comprises recording a first measured level of the additive volume, 
detecting the door moving from the closed position using the position sensor following detecting the door in the closed position, 
determining the door fails to move below a predetermined minimum threshold following detecting the door moving from the closed position, and 
maintaining the recorded first measured level in response to determining the door fails to move below the predetermined minimum threshold.

Canceled claims
Cancel withdrawn claims 1-8.  Cancel claim 11.  

Allowed claims
Claims 10, 12-17 are allowed.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record does not anticipate or suggest fairly the claim elements pertaining to Applicant's claimed dishwasher, and more particularly, the controller which can record a measured additive volume and maintain said recorded additive volume based on the door not moving below a predetermined threshold.  Examiner considers the best prior art of record to be Beshears (US 20120125366, “Beshears”).
Beshears teaches a dishwasher with a chemistry detector for detecting chemistry level, and illumination detectors for detecting opening of the door (see Figures 1-5, non-integrated dispenser 10, 
Upon further search no other prior art that anticipates or suggests fairly the instant claims has been located as of the date of this office action.  Therefore, claims 10, 12-17 are allowed over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718